Case 1:19-dm-00003-CMH Document 29-6 Filed 05/06/19 Page 1 of 1 PageID# 465

  May 5, 2019

  Dear Honorable Judge Hilton,

  My name is Evan Greer. I am the Deputy Director of Fight for the Future, a civil liberties
  non-profit with more than 2 million members nationwide, and I write regularly for
  Washington Post, The Guardian, TIME, and Newsweek. I am also a friend of Contemnor,
  Chelsea Manning, and spoke to her regularly on the phone during her incarceration at
  Fort Leavenworth.

  I am writing to ask that you release Ms. Manning. Knowing the contemnor well, I can tell
  you with complete confidence that no amount of suffering or confinement will compel
  her to compromise her strongly held beliefs. She has made public her views about the
  Grand Jury process clear long before she was subpoenaed, and has consistently stated
  her principled objection to testifying in such a setting.

  During her previous incarceration at Leavenworth, I heard first hand about the
  immense suffering Chelsea experienced due to her confinement and lack of access to
  medically recommended gender related health care. As has been widely reported, she
  attempted twice to take her own life. I believe strongly that continuing to incarcerate
  her serves no purpose other than to cause her unjust and unreasonable suffering.

  Regardless of what you believe about her actions or convictions, the contemnor has a
  consistent and well documented track record of standing up for her beliefs, even when
  faced with potential life imprisonment or other severe punishment. She is one of the
  most ethically consistent and principled people I know. There is no number of days in a
  cell that will change her mind. But each day causes her more undue pain and suffering.

  I hope you will take this information into consideration and release Chelsea Manning.
  Continuing to imprison her will not compel her to acquiesce to a demand that she
  perceives to be unjust.

  Best,
  Evan Greer
  Deputy Director
  Fight for the Future
